        Case 1:20-cv-04816-TCB Document 22 Filed 01/19/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


HEALTHIER CHOICES
MANAGEMENT CORP.,

                   Plaintiff,
                                               Case No. 1:20-cv-04816-TCB
       v.

PHILIP MORRIS USA, INC. and PHILIP
MORRIS PRODUCTS S.A.,

                   Defendants.



       DEFENDANT PHILIP MORRIS USA, INC.’S UNNOPPOSED
             MOTION FOR EXTENSION OF TIME TO
        ANSWER OR OTHERWISE RESPOND TO COMPLAINT

      Defendant Philip Morris USA, Inc. (“PMUSA”) respectfully submits this

Unopposed Motion For Extension of Time with which PMUSA must answer,

move, or otherwise respond to Plaintiff Healthier Choices Management Corp.’s

(“Healthier Choices”) Complaint by February 26, 2021. Healthier Choices does

not oppose the requested extension.

      Healthier Choices filed this lawsuit on November 30, 2020, and served its

Complaint on December 4, 2020. PMUSA has already received one extension of
        Case 1:20-cv-04816-TCB Document 22 Filed 01/19/21 Page 2 of 5




time to respond to the Complaint. The current deadline for PMUSA to answer or

otherwise respond is January 27, 2021.

      Defendant Philip Morris Products S.A.’s response is currently due on

February 26, 2021. PMUSA respectfully requests the deadline to respond to the

Complaint be extended to February 26, 2021 so that both Defendants may respond

to the Complaint on the same day.



Dated: January 19, 2021                  Respectfully Submitted,

                                         /s/ Charles A. Pannell, III
                                         Charles A. Pannell, III
                                         Georgia Bar No. 141535
                                         ADDYHART P.C.
                                         10 Glenlake Parkway, Suite 130
                                         Atlanta, GA 30328
                                         (770) 715-2020
                                         cpannell@addyhart.com

                                         Of Counsel:

                                         Brian E. Ferguson (Pro Hac Vice)
                                         WEIL GOTSHAL &
                                         MANGES, LLP
                                         2001 M Street, NW, Suite 600
                                         Washington, DC 20036
                                         (202) 682-7000
                                         Brian.ferguson@weil.com

                                         Elizabeth Weiswasser (Pro Hac
                                         Vice pending)
                                         2
Case 1:20-cv-04816-TCB Document 22 Filed 01/19/21 Page 3 of 5




                             WEIL GOTSHAL &
                             MANGES LLP
                             767 Fifth Avenue
                             New York, NY 10153
                             (212) 310-8000
                             Elizabeth.weiswasser@weil.com

                             Counsel for Defendant Philip
                             Morris USA, Inc.




                              3
        Case 1:20-cv-04816-TCB Document 22 Filed 01/19/21 Page 4 of 5




                           7.1(D) CERTIFICATION

      Counsel for the Defendant hereby certifies that this document has been

prepared with one of the font and point selections approved by the Court in Local

Rule 5.1(C).

                                     /s/ Charles A. Pannell, III
                                     Charles A. Pannell, III




                                       4
        Case 1:20-cv-04816-TCB Document 22 Filed 01/19/21 Page 5 of 5




                         CERTIFICATE OF SERVICE


      I hereby certify that on January 19, 2021, a copy of the foregoing was filed

and served using CM/ECF which will send electronic notification of such filing to

all counsel of record.


                                      /s/ Charles A. Pannell, III
                                      Charles A. Pannell, III
                                      Attorney for Defendant




                                         5
